PER CURIAM.
Epitomized Opinion
Published Only In Ohio Law Abstract
Heil brought an action against Rolf for personal injuries claimed to have been sustained by him by reason of an automobile collision. The first trial resulted in a verdict for plaintiff in the sum of $12,000. The trial court granted a new trial on the ground that the verdict Was against the weight of the evidence. On retrial Heil was given $16,250.
Heil was operating a touring car behind a large Packard moving van, Which was a short distance ahead of him. In some manner he collided with a 3% ton steel truck belonging to Rolf. In rendering judgment for $10,000, the court of Appeals held.
1. As the evidence disclosed that the plaintiff had a permanent injury, it cannot be said that the fi,nding of the jury was so excessive as to be rendered under the influence of passion or prejudice.
2. It cannot be said that the accident was caused by the negligence of the plaintiff, Heil, in view of Heil’s testimony.